DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The claim uses the term “evaluation device” in claims 12, 18, 28 which is a generic place holder. The generic placeholder is modified by the functional language: ascertaining a distance value. The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function because the claim language lacks such recitations.
The claim uses the term “device” in claims 15 and 16 which is a generic place holder. The generic placeholder is modified by the functional language: for synchronization. The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function because the claim language lacks such recitations.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following is the interpretation:
evaluation device in claims 12, 18, 28: the interpretation is unclear in view of the specification.
device in claims 15 and 16: the interpretation is unclear in view of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 12-30 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim(s) 12, 15, 16, 18, 28 invoke(s) 112(f) interpretation. However, the specification fails to provide a corresponding structure for the claimed function.
Other claims are rejected due to claim dependency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “evaluation device” in claims 12, 18, 28 and “device” in claims 15 and 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 16 recites the limitation “the synchronization trigger”. Claim 18 recites the limitation “each case groups”.  There are insufficient antecedent bases for this limitations in the claims.
Claim 20 recites “a mean value with a difference value.” It is ambiguous what “a different value” is referred to, hence the scope of the claim is ambiguous. For the purpose of this office action, and in view of the Specification (e.g. ¶19), it is assumed that this limitation should instead read “a mean value as a threshold value.” Claim 20 further recites “each … of receiver matrix elements” which lacks antecedent basis. 

Other claims are rejected due to dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 13, 19, 21, 22, 23, 24, 28 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US20150285912A1 (Hammes).
12. Hammes discloses A sensor for monitoring a monitoring area (Fig. 1, 2: 10; ¶40) comprising:
a transmitter for transmitting radiation into the monitoring area for reflection at an object in the monitoring area (Fig. 1, 2: light transmitter 12; ¶40);
a test transmitter for transmitting a test signal comprising radiation (Fig. 1, 2: test light transmitter 38; ¶44);
a receiver for receiving the radiation of the transmitter that is reflected at the object or the radiation of the test transmitter (Fig. 1, 2: light receiver 26; ¶44 note that the light receiver 26 receives both the light signal 40 from the test transmitter and 22 from the scene); and

wherein the sensor further comprises a memory for storing an expectation value for the expected distance value of the received test signal (¶26-27, 54), and a comparison device for comparing a distance value on the basis of the received test signal with the expectation value and for outputting a safety signal on the basis of the comparison (Fig. 1, 2: evaluation unit 34; ¶52, 54).
13. Hammes discloses The sensor according to claim 12, wherein the test transmitter is arranged for irradiating the receiver over an invariable distance, or for irradiation by means of invariable reflection (¶20, 65-68).
19. Hammes discloses The sensor according to claim 12, wherein the expectation value is ascertained by means of a single or repeated reception of radiation of the test transmitter (¶6, 27, 44, 73).
21. Hammes discloses The sensor according to claim 12, wherein the sensor is designed for activating the test transmitter instead of the transmitter by means of an activation signal for independently, periodically activating the test transmitter (Fig. 4; ¶20, 22, 24, 71-72 note the periodic nature of the test transmission e.g. as shown in fig. 4).
22. Hammes discloses The sensor according to claim 12, wherein the sensor is designed for monitoring the opening area or a surrounding area of a door or gate (Fig. 1, 2: monitored zone 20; ¶5, 43 also "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). Therefore the intended manner of using the device does not differentiate the claim from Hammes because as shown above, the structure is disclosed by Hammes.)
23. Hammes discloses The sensor according to claim 13, wherein the test transmitter is arranged for directly irradiating the receiver (Fig. 1, 2: test light signal 40 ¶44 “A test light transmitter 38 is provided for this purpose which can irradiate a test light signal 40 directly into the light receiver 26”).
24. Hammes discloses The sensor according to claim 13, wherein the test transmitter is arranged for irradiating the receiver by means of reflection at one or more surfaces inside the housing of the sensor (Fig. 1, 2: test light signal 40; ¶44 “A test light transmitter 38 is provided for this purpose which can irradiate a test light signal 40 directly into the light receiver 26 or, as shown in FIG. 1, after reflection at the deflection unit 18”).
28. Hammes discloses The sensor according to claim 19, wherein the expectation value is ascertained by the evaluation device, and corresponds to a value or a function of multiple values of the evaluation device on reception of one or more test signals by the receiver (¶6, 27, 44, 73, 78).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim(s) 14, 15, 16, 17, 18, 20, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150285912A1 (Hammes) in view of US20130120565A1 (Wilks).
14. While Hammes does not make explicit, Hammes in view of Wilks teaches The sensor according to claim 12, wherein the radiation of the transmitter and/or of the test transmitter is modulated (Wilks ¶15, 18-21).
It would have been obvious to one of ordinary skill in the art to combine Hammes with Wilks by using the modulated light as taught by Wilks in the system of Hammes because Hammes teachings the possibility of using modulated light in ¶2 thereby motivating the use of it, and further doing so would be applying a well-known concept of using modulated light in optical detection systems which may provide more resiliency to interference.
15. While not explicitly, Hammes teaches The sensor according to claim 12, wherein the sensor further comprises a device for synchronization between the transmitter and/or the test transmitter, on the one hand, and the receiver, on the other hand (Hammes Fig. 1; ¶28, 40-46),
While Hammes not explicitly disclosing modulation, Hammes in view of Wilks teaches
 which device synchronizes the modulation and/or a pattern of the modulation and/or another pattern of the radiation of the transmitter and/or of the test transmitter with the receiver or synchronizes it/them with a particular time delay (Wilks ¶15, 18-21, 50-51).
It would be obvious to one of ordinary skill in the art that the transmitter and the receivers as taught by Hammes must be synchronized with each other, for example with respect to signal timing or pulse pattern for measuring the time of flight, in order for the measurement to work properly, therefore Hammes necessarily includes a system for synchronization as claimed. Likewise it is clear and obvious that there is also synchronization between the test transmitter 
It would have been obvious to one of ordinary skill in the art to combine Hammes with Wilks by using the modulated light as taught by Wilks in the system of Hammes because Hammes teachings the possibility of using modulated light in ¶2 thereby motivating the use of it, and further doing so would be applying a well-known concept of using modulated light in optical detection systems which may provide more resiliency to interference and it is known and obvious that the transmitter and receiver need to by synchronized with respect to timing and signal modulation or pattern in order to perform correct measurement.
16. Hammes in view of Wilks teaches The sensor according to claim 15, wherein the device for synchronization transfers the synchronization trigger to the test transmitter later than the receiver by a time delay (Hammes ¶21-22, 81; Fig. 4 note for example the time offset from the light signal, also note that the trigger time of the test signal may be within a given time window hence delayed, therefore the test signal in the received signal may be detected offset to the actual measuring light signal).
17. While Hammes does not explicitly disclosing, Hammes in view of Wilks teaches The sensor according to claim 12, wherein the receiver is designed as a receiver matrix with receiver matrix elements for receiving individual image element points (Wilks ¶38, 52, 64) for recording a 3D image (Wilks ¶3, 38, 81).
It would have been obvious to one of ordinary skill in the art to modify Hammes to include multiple pixels in the receiver as taught by Wilks because doing so would be modifying a similar detector in a similar optical detection device in the same way and using multiple pixels 
18. While Hammes does not explicitly disclosing, Hammes in view of Wilks teaches The sensor according to claim 12, wherein the receiver is in the form of a receiver matrix (Wilks ¶38, 52, 64) and wherein the evaluation device is designed to ascertain a value for individual or all receiver elements or in each case groups of receiver elements (Wilks ¶52, 64 e.g. “the photosensor is not illuminated uniformly, but rather in an irregular manner so that essentially different information, for example, a different brightness value, is measured for each pixel. Such an approach makes it possible to additionally monitor whether all of the pixels have been read out correctly”) in order to ascertain a 3D image (Wilks ¶3, 38, 81).
It would have been obvious to one of ordinary skill in the art to modify Hammes to include multiple pixels in the receiver as taught by Wilks because doing so would be modifying a similar detector in a similar optical detection device in the same way and using multiple pixels may provide for more accurate detection for example by making “it possible to additionally monitor whether all of the pixels have been read out correctly” as motivated by Wilks in ¶52.
20. While Hammes does not make explicit, Hammes in view of Wilks teaches The sensor according to claim 12, wherein the expectation value has a minimum value and a maximum value or a mean value with a difference value, and has single values for some or each or groups of receiver matrix elements (Wilks ¶52, 76), and represents the shape of a plane or of a section of space that is bounded by two surfaces or planes (Wilks ¶75-78, note that ¶3 teaches that the time-of-flight information gathering in Wilks is a three dimensional information gathering).
It would have been obvious to one of ordinary skill in the art to modify Hammes to include multiple pixels in the receiver and to detect a three dimensional image as taught by Wilks 
25. While Hammes does not make explicit, Hammes in view of Wilks teaches The sensor according to claim 14, wherein the radiation of the transmitter and/or of the test transmitter is intensity modulated (Wilks ¶39 “the light source 12 emits an amplitude-modulated signal”).
It would have been obvious to one of ordinary skill in the art to combine Hammes with Wilks by using the modulated light as taught by Wilks in the system of Hammes because Hammes teachings the possibility of using modulated light in ¶2 thereby motivating the use of it, and further doing so would be applying a well-known concept of using modulated light in optical detection systems which may provide more resiliency to interference.
26. While Hammes does not make explicit, Hammes in view of Wilks teaches The sensor according to claim 14, wherein the radiation of the transmitter and/or of the test transmitter is modulated with 20 MHz (Wilks ¶40 “the modulator 30 or the signal transmitter generates a periodically modulated signal packet having a length of a few microseconds to a few milliseconds and preferably having a frequency within the megahertz range”).
It would have been obvious to one of ordinary skill in the art to combine Hammes with Wilks by using the modulated light as taught by Wilks in the system of Hammes because Hammes teachings the possibility of using modulated light in ¶2 thereby motivating the use of it, and further doing so would be applying a well-known concept of using modulated light in optical detection systems which may provide more resiliency to interference. Further, absent any unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the parameter values as claimed, such as the modulation In re Aller, I 05 USPQ 233, and it has been held that discovering an optimum value of a result effective variable, such as modulation frequency, involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150285912A1 (Hammes) in view of US20130120565A1 (Wilks) further in view of US20160041264A1 (Dielacher).
27. While Hammes does not make explicit, Hammes in view of Wilks further in view of Dielacher teaches The sensor according to claim 14, wherein the radiation of the transmitter and/or of the test transmitter is modulated with an IR radiation (Dielacher ¶29-30 “The modulated EM wave signal 106 may include or be an infra-red electromagnetic wave signal (e.g. infra-red light), for example.”).
It would have been obvious to one of ordinary skill in the art to modify Hammes in view of Wilks to use IR signal because doing so would be applying a known method as used by similar optical detection devices to use IR signal in modulation, and it may provide more resilient and comprehensive detecting by using infra-red frequency range particularly in low light situation.




Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150285912A1 (Hammes) in view of US20130301030A1 (Hulm).
29. While Hammes does not explicitly disclose, Hammes in view of Hulm teaches The sensor according to claim 28, wherein the expectation value is an average of said multiple values (Hulm ¶8, 18, 82, 83).
It would have been obvious to one of ordinary skill in the art to modify Hammes to include averaging of multiple values for the expectation value as for example taught by Hulm to average multiple values, because doing so may increase the accuracy of the system and may reduce impact of error on one value. 
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150285912A1 (Hammes).
30. While not explicitly, Hammes teaches The sensor according to claim 21, wherein the test transmitter is activated every 100 milliseconds (Fig. 4; ¶20, 22, 24, 71-72 note the periodic nature of the test transmission e.g. as shown in fig. 4).
Absent any unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the parameter values as claimed, such as selecting 100 milliseconds between activations of the test signal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art In re Aller, I 05 USPQ 233, and it has been held that discovering an optimum value, such as the 100 ms trigger time period, of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "no new matter has been introduced" may be deemed insufficient.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            
	/YUQING XIAO/            Supervisory Patent Examiner, Art Unit 3645